Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/News Editors: Rogers Increasing Share Buyback Program and Setting Target Leverage Range << NCIB Amended Upwards to Repurchase Additional Shares on Open Market; Company Sets Target Capital Structure Leverage Range >> TORONTO, May 19 /CNW/ - Rogers Communications Inc. ("Rogers") announced today that the Toronto Stock Exchange ("TSX") has accepted a notice filed by Rogers of its intention to amend upwards its current normal course issuer bid ("NCIB") for its Class B Non-Voting shares ("Class B shares") to repurchase additional shares. The Board of Directors of Rogers has and may continue to authorize such share repurchases because it believes that, at certain times, the purchase of
